DETAILED ACTION
Applicant's arguments filed on 10/04/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…setting an adaptive delay time corresponding to a time interval between a first state transition and a second state transition, with each of the first and second state transitions corresponding to the drain-source voltage transitioning between being greater than an adaptive delay voltage and being less than the adaptive delay voltage during the first periods; and driving the SR FET to a conductive state after the drain-source voltage having been less than an on-threshold voltage for longer than the adaptive delay time.”
Claim 10; prior art of record fails to disclose either by itself or in combination:  “… and a rectification controller coupled to the SR FET and configured to drive the SR FET to a conductive state in response to the drain-source voltage being less than an on-threshold voltage for an adaptive delay time; and wherein the rectification controller is configured to adjust the adaptive delay time using a time differential between first and second state transitions of a comparison between the drain-source voltage during a first period when the SR FET is non-conductive and an adaptive delay voltage.”
Claim 12; prior art of record fails to disclose either by itself or in combination:  “…an on-delay output coupled to the gate terminal, the turn-on controller configured to energize the on-delay output in response to the drain-source voltage being less than an on-threshold voltage for an adaptive delay time; the turn-on controller including an adaptive delay comparator defining a comparator output and configured to assert the comparator output in response to the drain-source voltage being less than an adaptive delay voltage and to de- assert the comparator output in response to the drain-source voltage being greater than the adaptive delay voltage; and wherein the adaptive delay time is set based on a time between a first state transition of the comparator output of the adaptive delay comparator and a second state transition of the comparator output of the adaptive delay comparator during a continuous period when the gate terminal output is de-asserted.”
Claim 17; prior art of record fails to disclose either by itself or in combination:  “… and wherein the adaptive delay time is set based on a time between a first state transition of the comparator output of the adaptive delay comparator and a second state transition of the comparator output of the adaptive delay comparator; a pre-on pulse generator including an enable input coupled to the comparator output of the adaptive delay comparator, and a pulse output, the pre-on pulse generator configured to assert the pulse output for a pulse duration in response to the comparator output of the adaptive delay comparator being asserted; an adaptive on-delay controller including a first input coupled to the pulse output of the pre-on pulse generator and a second input coupled to the comparator output of the adaptive delay comparator and an on-delay output, the adaptive on-delay controller comprising: a first counter having a first counter memory, the first counter configured to increment the first counter memory by a periodic clock signal after the first state transition of the an SR FET drain-source voltage; a storage register having a storage memory and configured to store the value of the first counter memory as a stored value in the storage memory in response to the second state transition of the SR FET drain-source voltage; a second counter having a second counter memory, the second counter configured to increment the second counter memory by the periodic clock signal with the second input asserted; and a digital comparator configured to compare the value of the second counter memory with the stored value in the storage memory and to assert the on-delay output in response to the value of the second counter memory being greater than the stored value in the storage memory.”
Claim 18 prior art of record fails to disclose either by itself or in combination:  “…and wherein the adaptive delay time is set based on a time between a first state transition of the comparator output of the adaptive delay comparator and a second state transition of the comparator output of the adaptive delay comparator; a current inversion detection block including a first input coupled to the drain sense terminal of the integrated circuit rectification controller, and a second input coupled to the gate terminal of the integrated circuit rectification controller, and a delay-enable output, the current inversion detection block configured to assert the delay-enable output in response to the first input having a voltage greater than a predetermined inversion detect voltage while the gate terminal of the integrated circuit rectification controller is asserted.”
Claim 19; prior art of record fails to disclose either by itself or in combination:  “…and wherein the adaptive delay time is set based on a time between a first state transition of the comparator output of the adaptive delay comparator and a second state transition of the comparator output of the adaptive delay comparator, the first and second state transitions both during a continuous period when the drain-source voltage is less than an on-threshold; a set-reset block including a set input and a reset input and a latching output, the set-reset block configured to assert the latching output in response to assertion of the set input and to de-assert the latching output in response to assertion of the reset input; and an off-threshold comparator including a non-inverting input connected to the drain sense terminal, and an inverting input having an off-threshold voltage, the off- threshold comparator configured to assert the reset input of the set-reset block in response to the drain-source voltage being greater than the off- threshold voltage on the inverting input.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record. The generation of the delay time is not teach by the general prior art disclosed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838